DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to Invention II non-elected without traverse.  Accordingly, claim 8 has been cancelled.

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Adachi (US 9,346,174) is considered the closest prior art. 
Regarding Claim 1, Adachi discloses an industrial robot (see Examiner’s annotated version of Adachi’s Fig. 3, hereinafter “Figure A”), having a first member (32) and a second member (34) that are hollow and rotatable about an axis (38). With a cylindrical member (73) within the hollow of the first and second members (see Figure A), and with a wire (16b) disposed in a gap between the cylindrical member and the first member (see Figure A, showing an upper wire as the figure it oriented, located in this area). Where the second member has a first portion, second portion, and third portion (see Figure A). 
	Adachi further discloses that the first, second, and third portions, are monolithically formed, and accordingly does not disclose that the third portion has flanges at its ends (since the third portion is located between the first and second portions, and attachment of the second member is at an end of the second portion and at an end of the first portion), and accordingly does not disclosed that the third portion has a larger diameter than the flanges. 
It would not have been obvious to one having ordinary skill in the art before the effective filing date without impermissible hind sight to provide the third portion with flanges, as this would require a significant structural modification of the industrial robot arm, since the robot arm is connected to another component only at the ends of the first and second portions (i.e. the ends of the second arm member).

    PNG
    media_image1.png
    403
    625
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658